Mr. Justice Clayton
delivered the opinion of the court.
This was a bill filed by the complainants, to subject a tract of land, belonging to the defendant, to the payment of a debt t alledged to be due to them. All the parties, complainants and defendant, are non-residents. Judgment has been rendered upon the claim in Louisiana; but we throw that circumstance out of view, as having no influence upon the decision to be made. Tarbell v. Griggs, 3 Paige, 207. McElmoyle, use, &c. v. Cohen, administrator, 13 Peters, 312. There was an order of publication in the chancery court, and a decree pro corfesso entered, which, however, was afterwards set aside, and the bill dismissed. The ground of dismission was the want of jurisdiction, the chancellor being of opinion that his court had no jurisdiction over the person of the defendant, and none over the land sought to be subjected, unless there had been a previous judgment at law in this State.
Apart from any legislative enactment, this view was certainly correct. By the recognized principles and rules of proceeding in the English chancery court, this case would be beyond the sphere of jurisdiction. But it is to be considered whether we have not a statute which produces a change in this respect. By the sixty-third section of the law in regard to the superior court of chancery, a mode of proceeding is prescribed, which, in our opinion, embraces this case. H. & H. 520. The language of the act is, “ if any suit which hath been, or hereafter shall be commenced, for relief in equity, in the superior court of chan*587eery, against any defendant or defendants, who are out of this State, and others within the same, having in their hands effects of, or otherwise indebted to, such absent defendant or defendants, or against any such absent defendant or defendants having lands or tenements within the Statethen a certain defined course shall be pursued to obtain a decree in the one instance against the home defendants and the personal estate, and in the other to subject the land to the payment of the debt. This, like many other of the earlier statutes of this State, was copied literally from a Yirginia act. In that State it seems to be settled, that the court of chancery has jurisdiction in a case like this. Kelso v. Blackburn, 3 Leigh, 299. The history of the act in that State, is briefly this. In the year 1744, just one century ago, the first statute, which authorized proceedings in chancery against absent debtors, was passed. That statute, however, only gave a remedy in equity against a defendant residing out of the State, when there was another within the State, “having in his hands effects of, or otherwise indebted to, such absent defendant.” Thus the law continued until 1819, when an amendment was made, introducing the words inserted above in italics, and extending the provision so as to make it include absent defendants, “ having lands and tenements within the State.” 3 Leigh, 306. Since that period there has been no doubt, in that State, of the jurisdiction of the court in such case.
We have been referred to two cases, as standing opposed to this conclusion: Bustard v. Dabney, 4 Ham. Ohio Rep., and Austin v. Bodley, 4 Mon. Neither of the bills in these cases seems to have been filed with reference to a statute, like the one on which we have been commenting. In the Ohio case, the bill was dismissed because the complainant, it was said, had an ample remedy at law, with a distinct intimation that jurisdiction would have been entertained but for that circumstance. In the other case, which was from Kentucky, the bill was dismissed, because it. was filed in the circuit court of a county in which the land did not lie. In giving the opinion, the court remarks, “ there being, therefore, no person within the county *588upon whom process could be served, and no part of the land possessed by the appellants being in that county, there cannot be said to be a cause of action within that circuit over which the court could take jurisdiction.” 4 Mon. 489. It may be safely concluded, that neither of these cases touches the point here involved.
Upon another branch of this statute, in a case in which there was a home defendant, as well as absent defendants, we had occasion, very recently, to give our opinion. Comstock et al. v. Rayford et al. supra, 423. Many of the principles there laid down, especially those in regard to the debt, and the evidence of the parties, are equally applicable to this case. The jurisdiction was there sustained.
The bill in this case was not framed to meet the requisitions of the statute; and in the brief on which it was submitted, it is assumed by the counsel for the appellants, that there is no statute which embraces such a case. In consequence of this view, the allegations of the bill fall short of those which are requisite under the statute. 2 Rob. Pr. 203. 3 Leigh, ,306. These imperfections, however, are the subject of amendment.
. But while we think that the chancery court, under a proper state of case, would have had jurisdiction, yet, in this particular instance, the decree is correct in dismissing the bill. The complainants brought their case to .a hearing, upon a pro confesso order, and sought to sustain it upon proof of publication in a newspaper alone.' The statute requires, in express terms, that “ there shall be a copy of the order posted at the front door of the court,” besides a publication in some public newspaper. It is the uniform and unbroken course of decision, that, under all statutes which authorize the substitution of some other means for personal service of process, as a foundation for the jurisdiction of the court, the most exact compliance with those requisitions will be inforced. Unless such compliance be shown affirmatively, the proceeding will not be sustained. See Gwin v. Mc Carroll, Opinion book B. supra, 351.
For the failure in this particular, the decree dismissing the *589bill without prejudice, will be affirmed. We have gone more at length into the doctrine on this subject than we otherwise should, because it is a case of first impression in our court, and it is important that the principles which govern the practice should be understood.

Decree affirmed.